222 F.2d 719
Thornley Durant HARRIS, Appellant,v.Rebekah PECK, Executrix of the estate of J. M. Robinson,deceased, Appellee.
No. 6988.
United States Court of Appeals Fourth Circuit.
Argued May 24, 1955.Decided May 25, 1955.

Israel Steingold, Richmond, Va.  (Samuel A. Steingold and Maurice Steingold, Norfolk, Va., on brief), for appellant.
Howard H. Adams, Eastville, Va.  (Carroll D. Hagan, Richmond, Va., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order refusing to vacate an order dismissing an action for failure to prosecute.  The facts are set forth in the memorandum filed by the judge below and fully warrant the action taken.


2
Affirmed.